Citation Nr: 0109929	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 377	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for dermatophytosis currently 
rated at 10 percent disabling.

ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1977 RO decision, which granted the 
veteran's service connection claim for dermatophytosis and 
assigned a noncompensable rating for such.  In the course of 
the veteran's appeal, he was granted an increased compensable 
rating of 10 percent for his service connected disability.  
However, because there has been no clearly specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, this issue remains in 
appellate status.

It is also noted that the veteran is currently seeking a 
compensation apportionment award for his spouse due to the 
fact that he is presently incarcerated.  Accordingly, the RO 
must respond to the veteran's request.

In his VA Form 9 substantive appeal, dated in November 1999, 
the veteran requested an RO hearing.  A more recently 
submitted VA Form 9 substantive appeal submitted in May 2000, 
indicates the veteran did not want a BVA hearing.

REMAND

The veteran's dermatophytosis is currently rated as 10 
percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2000).  However, he 
continues to appeal to the Board for a higher rating.  

The United States Court of Appeals for Veterans Claims has 
noted that rating decisions must be based on medical findings 
that relate to the applicable criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The Court has held that the Board, in 
turn, may consider only independent medical evidence to 
support Board findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Presently, the only VA examination of 
record is a July 1999 rating examination upon which the RO 
based its grant of an increased rating of 10 percent for the 
veteran's dermatophytosis disability.  A closer review of the 
veteran's July 1999 examination indicates that the medical 
findings do not adequately address the proper rating criteria 
for all available ratings for that disability pursuant to 
Diagnostic Code 9411.  As a result, the examination is 
inadequate for purposes of rating the veteran's 
dermatophytosis disability.  Therefore, a new examination is 
warranted in this case.

Because the rating under consideration is the initial rating 
following the grant of service connection, the RO must 
consider whether staged ratings are warranted.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

In addition to the reasons for remand noted above, it is 
noted that, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the severity of his service 
connected dermatophytosis.  All studies 
deemed appropriate should be performed 
and all findings should be set forth in 
detail.  The examiner must review the 
entire claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

(a.)  Does the veteran have exfoliation?  
If so, is the exfoliation extensive?

(b.)  Does the veteran have exudation?

(c.)  Does the veteran have itching?  If 
so, is the itching constant?

(d.)  Specify what areas of the body are 
affected by veteran's service-connected 
dermatophytosis.

(e.)  Are the effected areas on a 
nonexposed or exposed surface?

(f.)  Are the effected areas extensive in 
size?

(g.)  Does the veteran have extensive 
lesions?

(h.)  Does the veteran's skin condition 
cause marked disfigurement?

(i.)  Does the veteran have crusting?

(j.)  Does the veteran have systemic or 
nervous manifestations of his skin 
condition?

(k.)  Is the veteran's skin condition 
exceptionally repugnant?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

6.  The RO should readjudicate the 
veteran's claim for an increased rating 
for dermatophytosis, taking into account 
the requirements of Fenderson v. West, 12 
Vet.App. 119 (1999), as applicable to 
initial ratings.  All appropriate laws 
and regulations should be applied.  If 
the benefit being sought by the claimant 
is not resolved to his satisfaction, he 
and his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




